At the May Term, 1930, Wilson Superior Court, the defendants herein, Wright Bynum and William Randall, were tried upon an indictment charging them with the murder of one Callie Williford, which resulted in a conviction and sentence of death as to both of the defendants. From the verdict thus rendered and judgment entered thereon, the defendants gave notice of appeal to the Supreme Court, but this has not been perfected as required by the rules, in fact nothing has been done looking to this end.
As the attempted appeal is in forma pauperis, and the affidavit for leave to appeal without giving security for costs fails to state, as required by C. S., 4651, that "the application is in good faith," it may be *Page 377 
doubted as to whether we have any jurisdiction to hear the matter. S. v.Brumfield, 198 N.C. 613. Nevertheless, as the case is a capital one, we have examined the papers and find no error on the face of the record proper.
The motion of the State must be allowed.
Appeal dismissed.